ACCEPTED
                                                                                              06-15-00106-CR
                                                                                   SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                         9/16/2015 7:18:39 PM
                                                                                             DEBBIE AUTREY
                                                                                                       CLERK

                                   No. 06-15-00106-CR

                             IN THE COURT OF APPEALS          FILED IN
                                                       6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                      FOR   THE SIXTH APPELLATE DISTRICT
                                                       9/17/2015 8:12:00 AM
                                                           DEBBIE AUTREY
                               TEXARKANA, TEXAS                Clerk


MOISES RENTERIA                                       APPELLANT

VS

STATE OF TEXAS                                       APPELLEE

     MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT



TO HONORABLE JUDGES OF SAID COURT:

         NOW COMES, the Appellant by and through his Attorney, Tim Cone, and does

hereby move this Honorable Court to grant an extension of time for the purpose of filing

the Appellant’s Brief.

                                             I.

         Judgment was entered with the 188th District Court of Gregg County, Texas, in

Cause Number 38,802-A styled The State of Texas vs. Moises Renteria, on the 1st day

of August, 2011. An out of time appeal was granted by the Texas Court of Criminal

Appeals on June 15, 2015. The Appellant’s brief is due on September 17, 2015. This is

the Appellant’s first request for an extension of time for the late filing of Appellant’s

brief.
      Appellant’s attorney requests an extension of time for late filing of a brief until

October 17th, 2015, and will, hopefully be the last request for extension of time for late

filing of said brief and would show to the Court the following: Appellant’s attorney was

on a prepaid vacation from August 21, 2015, through August 30, 2015. Unfortunately,

upon returning from said vacation, Appellant’s attorney contracted pneumonia and was

very ill for about 10 days. A great deal of work stacked up during the time of the

vacation and ensuing illness. Further, Appellant’s attorney has recently submitted a brief

to this Court in the case of Derek Clinton Ward, Case 06-15-00110-CR. Further,

although it may be irrelevant, the extension in the case at bar is likely in relation to the

last brief Appellant’s attorney will submit to this Court due to an impending retirement.



      WHERWFORE, PREMISES CONSIDERED, Appellant’s attorney respectfully

requests that this Honorable Court grant Appellant’s request for an Extension to file a

late brief until October 17, 2015.

.                                       Respectfully Submitted,

                                         /s/Tim Cone

                                         ______________________________
                                         Tim Cone, Attorney At Law
                                         State Bar N. 04660350
                                         P.O. Box 413
                                         Gilmer, Texas 75644
                                         903-725-6270
                                          e-mail: timcone6@aol.com
                           CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
Appellant’s Motion for Extension of Time to File Brief has been served to Zan Brown,
Assistant Criminal District Attorney for Gregg County, attorney for Appellee, on this
the 16th day of September, 2015.

                                     /s/Tim Cone
                                    _____________________________
                                    Tim Cone, Attorney At Law